 
Exhibit 10.63
 
[PINNACLE SYSTEMS, INC. LETTERHEAD]
 
Offer Letter and Employment Contract dated June 28, 2002
between Pinnacle Systems, Inc. and Mark L. Sanders
 
June 28, 2002
 
Mr. Mark Sanders
280 N. Bernardo
Mountain View, CA 94043
 
Dear Mark:
 
I am pleased to offer you this letter to memorialize your current employment
terms with Pinnacle Systems, Inc. (the “Company”). Your work with the Company
pursuant to the terms and conditions of this letter shall commence on July 1,
2002 (the “Effective Date”). While employed, you shall report to the Board of
Directors (“Board”) of the Company and shall have such duties and
responsibilities as the Board may from time to time require.
 
Your employment with the Company pursuant to this letter (the “Employment Term”)
shall commence on the Effective Date and continue, unless otherwise terminated
earlier, for a period of one year (the “First Term”). The Board intends to
review your status as an employee prior to the end of each Term. The Employment
Term will automatically be extended for up to three (3) additional one-year
terms (the “Second Term”, the “Third Term” and the “Fourth Term”) unless the
Board or a designee of the Board notifies you otherwise at least thirty (30)
days prior to the expiration of the then current term. At the expiration of such
term, or upon the expiration of the Fourth Term in the case your service with
the Company is not terminated earlier, your employment pursuant to this letter
will immediately terminate.
 
During the Employment Term, you will also continue to serve as a member and
Chairman of the Board, subject to any required Board and/or stockholder
approval.
 
While employed by the Company, you shall receive as compensation for your
services a base salary at the annualized rate of three hundred and sixty
thousand dollars ($360,000) for the First Term, a base salary at the annualized
rate of two hundred and forty thousand dollars ($240,000) for the Second Term
and a base salary at the annualized rate of one hundred twenty thousand dollars
($120,000) for both the Third Term and Fourth Term. Your salary shall be paid
periodically in accordance with normal Company payroll practices and be subject
to the usual, required withholding. The Board has agreed that you have no
obligation to work a minimum number of hours in order to receive this salary,
therefore, you will receive the aforementioned base pay for each Term regardless
of the amount of time you spend on company business.
 
During your employment hereunder, you shall continue to be eligible to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company,
including, without limitation, the Company’s group medical, dental, vision,
disability and life insurance plans. The Company reserves the right to cancel or
change the benefit plans and programs it offers to its employees at any time.
However, since your role will be advisory only, you will not be included in the
management bonus program. Also, since you have no obligation to spend a minimum



1



--------------------------------------------------------------------------------

 
number of hours on company business, beginning on the Effective date you will no
longer accrue paid time off and your current accrued PTO balance will be paid in
full.
 
The Company will pay or reimburse you for reasonable travel, entertainment or
other expenses incurred by you in the furtherance of or in connection with the
performance of your duties hereunder in accordance with the Company’s
established policies.
 
If your service as Chairman or employment with the Company during the Employment
Term terminates other than (i) for “Cause” (as defined herein) by the Company or
(ii) voluntarily by you, then (A) you shall be entitled to receive pay in an
amount equal to the salary you would have received had you continued to provide
services through the expiration of the Fourth term, paid quarterly (B) your
stock options will continue to vest as long as you remain Chairman or as a
member of the Board of Directors (C) the Company will pay your COBRA premiums
(to the extent you are eligible) until the earlier of (y) the expiration of the
applicable term at the time of termination or (z) you obtain other employment
which provides comparable medical benefits.
 
For purposes of this letter, “Cause” is defined as (i) an act of material
dishonesty made by you in connection with your responsibilities as an employee
of the Company, (ii) your conviction of, or plea of nolo contendere to, a
felony, or (iii) your gross misconduct.
 
If your service as Chairman or employment with the Company terminates (i)
voluntarily by you or (ii) for Cause by the Company, then you shall only be
eligible for severance benefits in accordance with the Company’s established
policies as then in effect.
 
You agree to maintain the confidentiality of all confidential and proprietary
information of the Company and understand that the Confidential Information and
Inventions Assignment Agreement you entered into on August 30, 1994 remains
effective during the Employment Term. Further, you agree not to actively engage
in any other employment, occupation or consulting activity for any direct or
indirect remuneration without the prior approval of the Board.
 
This letter, the documents incorporated herein by reference and the Confidential
Information and Inventions Assignment Agreement dated August 30, 1994 represent
the entire agreement and understanding between you and the Company concerning
your employment relationship with the Company, and supersede in their entirety
any and all prior agreements and understandings concerning your employment
relationship with the Company, whether written or oral.
 
The terms of this letter may only be amended, canceled or discharged in writing
signed by you and the Company. This letter shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.
 
In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this letter shall
continue in full force and effect without such provision.



2



--------------------------------------------------------------------------------

 
To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below. A duplicate original is enclosed for your
records.
 
Sincerely,
 
PINNACLE SYSTEMS, INC.
/s/    GLENN PENISTEN         

--------------------------------------------------------------------------------

Glenn Penisten
Director, Chairman, Compensation Committee
Pinnacle Systems, Inc.

 
Date: June 28, 2002
 
ACCEPTED AND AGREED TO:
/s/    MARK SANDERS        

--------------------------------------------------------------------------------

Mark Sanders

 



3